DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/22 has been entered.
 	Receipt is acknowledged of amendment and remarks filed on 9/20/22.  Claims 1, 4 , 9-13, 15-19 , 24-26 ( non-elected invention) and 35 are cancelled and claim 37 has been added as per applicant’s amendment dated 9/20/22.
Status of claims
Claims 23, 27-34 and 36-37 are pending in the application.
Claims 1-22, 24-26 and 35 are cancelled.
Claims 33-34  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 23, 27-32 and 36-37 are examined in the application and the generic claims 23 and 37 are examined to the extent that it reads on “behentrimonium chloride”  under cationic surfactant; “cetearyl alcohol” under fatty alcohol; “amodimethicone” under amino functionalized silicone.
					Comments and Clarification
In the “ response to rejection under 35 U.S.C. 103 at page 1, applicants state that “Claims 1, 4, 9-13, 15-19, 23, 27-32, 35, and 26 stands rejected under 35 U.S.C. §
103, as obvious over Hoffmann (US2012/0103357) in view of Hunter (US 9,125,838)
and Foerster (US2017/0340547)”. 
Applicants are notified that “Claims 1, 4, 9-13, 15-19, 23, 27-32, 35, and 36 stands rejected under 35 U.S.C. §103, as obvious over  the combination of Hoffmann (US2012/0103357) and  Hunter (US 9,125,838) and Foerster (US2017/0340547)”. 
It appears that claim 26 is an inadvertent typographical error.
On page 12, applicants state that “Claims 35 and 36 stands rejected under 35 U.S.C. § 103, as obvious over Hoffmann (US2012/0103357) in view of Hunter (US 9,125,838), Foerster (US2017/0340547), and Daou (US2007/0081965).
Applicants are notified that there was never a separate rejection for “Claims 35 and 36 stands rejected under 35 U.S.C. § 103, as obvious over Hoffmann (US2012/0103357) in view of Hunter (US 9,125,838), Foerster (US2017/0340547), and Daou (US2007/0081965). Daou (US2007/0081965) was never applied.
See final rejection dated 3/31/22 in the instant application.
Response to Arguments
Applicant’s arguments with respect to rejection of claims 1, 4, 9-13, 15-19, 23, 27-32,35, and 36 under 35 U.S.C. §103, as obvious over  the combination of US2012/0103357 and U. S. Patent 9,125,838 and US2017/0340547 have been considered but are moot because the new ground of rejection does not rely on  U. S. Patent 9,125,838 and US 2017/0340547.
Claim Rejections - 35 USC § 103
Claims 23, 27-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2012/0103357 (‘357) and US 2008/0085254 (‘254).
US ‘357 teaches composition for keratin fibers (claimed hair cosmetic) and teaches under abstract conditioning and shine enhancing compositions condition the hair in terms of combability, smoothness and softness to hair (abstract).
US ‘357 at  [0102] teaches adding to the compositions cationic polymers as conditioning agents and [0102] teaches at [0103] claimed Polyquaternium-37 drawn to (b) (claims 23 and 37).
US ‘357 at [0063] teaches:

    PNG
    media_image1.png
    138
    478
    media_image1.png
    Greyscale

The above paragraph explicitly teaches that cationic polymers can also be used as hair fixing agents and US ‘357 at ¶ [0069] teaches the amount of fixing polymers and the same amount is also for cationic polymers since cationic polymers can be used as fixing agents. See below.

    PNG
    media_image2.png
    108
    483
    media_image2.png
    Greyscale

The claimed amount  greater than 1.5 to about 3 % (claims 23 and 37) is within the amount taught by US ‘357. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).
US ‘357 at [0064] teaches cationic surfactants as conditioning agents and the amount is 0.01-2% and at [0065] teaches claimed species drawn to behentrimonium chloride drawn to ( c)   (claim 27) and the claimed amount about 0.2 to about 5% overlaps with the amount taught by US ‘357.  US ‘357 also exemplifies under examples 2-8, 10-12 and 14 claimed behentrimonium chloride. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).
US ‘357 teaches at ¶ [0086] fatty alcohols and the amount is 0.1-20% and the description includes claimed cetearyl alcohol  (claim 28)drawn to ingredient (d) and the claimed amount which is about  0.5 to about 3% of claims 23 and 37is within the amount taught by US ‘357. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1)
US ‘357 at ¶ [0063] teaches “ preferably” the compositions comprise at least one conditioning agent and this includes cationic polymers (claimed), polyols (claimed), cationic surfactants (claimed).
US ‘357 at ¶ [0066] teaches adding  polyols as hair conditioner and the amount is 0.01-10% and at [0067] teaches claimed panthenol drawn to ingredient (e) (claims 23 and 37)  and the amount claimed which is from about 0.1 to about 1 wt % of claims 23 and 37 is within the amount taught by US ‘357.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).

US ‘357 at [0097] teaches adding  oils as conditioners and this includes silicone oils which can be either volatile or non-volatile and under exampled 12 exemplifies claimed species under ( f) which is “amodimethicone” (claims 29-30 ) and the amount is 0.8% and this is within the claimed amount of “ about 0.1 to about 3%” of claims 23 and 37.
	
 US ‘357 at ¶ [0059] teaches:

    PNG
    media_image3.png
    192
    426
    media_image3.png
    Greyscale

  The above paragraph teaches the amount as 0.01 to 2% (note that oils are below 2%  claimed ingredient (g) drawn to “ plant or vegetable oil” and there is overlap with about 0.5 to about 4.5% of claims 23 and 37 and also overlap with 2.5 to less than 4% of claim 36. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).


US ‘357 at ¶¶ [0069-0074] teaches adding fixing polymers to the compositions and at¶ [0072] teaches Octylacrylamide/acrylates/ butyl amino ethyl methacrylate copolymer.
The difference between US ‘357 and instant application is regarding ingredient (a) which is “VP/dimethylaminoethylmethacrylate copolymer”  drawn to claims 23 and 37.
US ‘254 teaches aqueous phospholipid containing anti-frizz compositions ( abstract) and see paragraphs [0005-0010] and the compositions have cationic polymer and water-insoluble material and also film former and at paragraphs [ 0071-0105] teaches various film formers and this includes Octylacrylamide/acrylates/ butyl amino ethyl methacrylate copolymer at [0072] taught by US ‘357 and also teaches claimed “VP/dimethylaminoethylmethacrylate copolymer”  at [0100] drawn to ingredient (a) ( claims 23 and 37). US ‘254 at [0166] teaches the amount of film formers and this is greater than 0 to about 15% by weight and the claimed amount 0.4 to about 2 % is within the amount taught by US ‘254 (claims 23 and 37).  US ‘254 at [0110] teaches preferred water-insoluble ingredients and this includes claimed plant oil like olive oil, coconut oil and avocado oil and teaches the amount at [0111] and the claimed amount about 0.5 to about 4.5% of claims 23 and 37 and also 2.5 to less than 4% of claim 36 is within the amount taught by US ‘254. 
US ‘357 at paragraph [0063 &0069] teaches the conditioning compound which is cationic polymer and cationic polymers can be fixing agent, amount of fixing agent /cationic polymer is 0.1-20% and describes claimed species under b) which is polyquaternium 37 at paragraph [0103]. US ‘357 under example 12 teaches amount of amodimethicone, species under f) and this is 0.8%. US ‘357 at paragraph [0106] teaches the amount of oil to be below 2%, under g) and this is 0.01-2%.  US ‘254 teaches the amount of film formers and this is greater than 0 to about 15% and the film former species is VP/dimethylaminoethylmethacrylate copolymer, claimed ingredient (a) which is disclosed at [0100] and Amodimethicone (species under f is exemplified in example 12 as 0.8%)
Taking the amount of ingredient, a) as 0.3% and taking the amount of b) as 0.3 %, f) as 0.8% and g) as 0.1% (a+b) is 0.6% and (f+g) is 1.8% and the ratio of a+b to f+g is 0.6/1.8 and the ratio is 0.33 and this is within the combined amount (a) and (b) to the total combined amount of (f) and (g) ratio of about 0.2 to about 0.8 (claim, 23) and within the ratio of 0.25-0.6 (claim 31) and within the ratio of 0.3-0.5 (claims 32 and 37)
Taking the amount of ingredient, a) as 0.4% and taking the amount of b) as 0.4 %, d) as 0.8% and f) as 0.1% (a+b) is 0.8% and (f+g) is 1.8% and the ratio of a+b to f+g is 0.8/1.8 and the ratio is 0.44 and this is within the ratio of about 0.2 to about 0.8 (claim, 23) and within the ratio of 0.25-0.6 (claim 31) and within the ratio of 0.3-0.5 (claims 32 and 37) .
Taking the amount  of ingredient, a) as 0.5% and taking the amount of b) as 0.5 %, d) as 0.8% and f) as 0.1% ( a+b) is1% and (f+g) is 1.8% and the ratio of a+b to f+g is 1.0/1.8 and  the ratio is 0.55 and this is within the ratio of about 0.2 to about 0.8 (claim , 23) and within the ratio of 0.25-0.6 (claim 31) and meets the upper value for claim 37 since the expression “ about permits some tolerance .
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the composition of US '357  by adding anyone of cationic surfactant, including claimed  behen trimethyl ammonium chloride, adding  any one of fatty alcohol including claimed cetearyl alcohol, adding anyone of polyquaternium including claimed  polyquaternium-37 and add any polyol including claimed panthenol and water and add the ingredients taught by US ‘254 like any film former including claimed film former which is VP/dimethylaminoethylmethacrylate copolymer and with  the reasonable expectation of success that the modified hair treatment compositions condition the hair in terms of combability, smoothness and softness to hair and adding the compositions of US ‘254  including  claimed film forming polymer species,  exhibits the additional advantage of providing the consumer  anti-frizz property and also curl definition to hair. This is a prima facie case of obviousness.
The new ground of rejection does not rely on  U. S. Patent 9,125,838 and US 2017/0340547 and a new reference has been cited therefore examiner will not address applicants’ arguments and also results  in the instant specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619